     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 1 of 6 Page ID #:239




1     JOSEPH H. HUNT
      Assistant Attorney General
2     DAVID M. MORRELL
      Deputy Assistant Attorney General
3     GUSTAV W. EYLER
      Director
4     Consumer Protection Branch
      NATALIE N. SANDERS
5     Trial Attorney
             Consumer Protection Branch
6            U.S. Department of Justice
             450 5th Street, NW, Suite 6400-South
7            Washington, D.C. 20530
             Telephone: (202) 598-2208
8            Facsimile: (202) 514-8742
             E-mail: Natalie.N.Sanders@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                       EASTERN DIVISION
14
15
      UNITED STATES OF AMERICA,                       No. 5:18-CV-01005-JBG-KKx
16
                  Plaintiff,                          Hon. Jesus G. Bernal
17                                                    Riverside, Courtroom 1
                         v.
18
      CALIFORNIA STEM CELL                            [PROPOSED] JUDGMENT GRANTING
19    TREATMENT CENTER, INC.,                         PLAINTIFF’S MOTION FOR
      et al.                                          SUMMARY JUDGMENT AND
20                                                    GRANTING PERMANENT
                  Defendants.                         INJUNCTIVE RELIEF
21
22
23
24
            This matter came on regularly for hearing before the Court on Plaintiff United States
25
      of America’s Motion for Summary Judgment filed on July 8, 2019. The Court, having
26
      considered all papers in support of and in opposition to the Motion, as well as arguments
27
28
                                                  1
     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 2 of 6 Page ID #:240




1     of counsel, being fully advised and good cause appearing, therefore rules and orders as
2     follows:
3           IT IS HEREBY ORDERED THAT Plaintiff’s Motion for Summary Judgment is
4     GRANTED on the grounds that there exist no triable issues of disputed material facts, and
5     that Plaintiff United States of America is entitled to judgment as a matter of law.
6           The Court has jurisdiction over the parties and the subject matter of this action
7     pursuant to 21 U.S.C. § 332(a) and 28 U.S.C. §§ 1331, 1337, and 1345; venue in this
8     district is proper under 28 U.S.C. §§ 1391(b) and (c).
9           Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a “drug” includes any
10    article that is “intended for use in the diagnosis, cure, mitigation, treatment, or prevention
11    of disease,” 21 U.S.C. § 321(g)(1)(B), or that is “intended to affect the structure or any
12    function of the body,” 21 U.S.C. § 321(g)(1)(C).
13           Defendants manufacture or have manufactured three adipose-derived stromal
14    vascular fraction (“SVF”) products: (1) an SVF product, (2) a product that combines SVF
15    and Vaccinia Vaccine, Live, and (3) an expanded SVF product (collectively, the “CSCTC
16    products”).
17          The CSCTC products are “drugs” within the meaning of the FDCA, 21 U.S.C. §
18    321(g)(1)(B) and (C), because Defendants’ records, public statements, and information
19    contained on Defendants’ websites and elsewhere establish that CSCTC products are
20    intended to be used in the cure, mitigation, or treatment of diseases in man and/or to affect
21    the structure and function of the body.
22          The CSCTC products are “prescription drugs” within the meaning of 21 U.S.C. §
23    353(b)(1)(A) because, due to their toxicity or other potentiality for harmful effect, or the
24    method of their use, or the collateral measures necessary to their use, they are not safe for
25    use except under the supervision of a practitioner licensed by law to administer such drug.
26          The CSCTC products are “new drugs” within the meaning of 21 U.S.C. § 321(p)(1),
27    because they are not generally recognized, among experts qualified by scientific training
28    and experience to evaluate the safety and effectiveness of drugs, as safe and effective for
                                                    2
     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 3 of 6 Page ID #:241




1     use under the conditions prescribed, recommended, or suggested in their labeling. The
2     CSCTC products are also “new drugs” within the meaning of 21 U.S.C. § 321(p)(2),
3     because they have not been used to a material extent or for a material time under the
4     conditions prescribed, recommended, or suggested in their labeling.
5           The CSCTC products are “human cells, tissues, or cellular or tissue-based products”
6     (“HCT/Ps”), which are defined as “articles containing or consisting of human cells or
7     tissues that are intended for implantation, transplantation, infusion, or transfer into a
8     human recipient.” 21 C.F.R. § 1271.3(d).
9           Because the CSCTC products do not meet all of the criteria in 21 C.F.R. §
10    1271.10(a), and do not fall within any of the exceptions in 21 C.F.R. § 1271.15, the
11    CSCTC products are regulated as drugs and biological products under the FDCA and
12    section 351 of the Public Health Service Act (“PHSA”), and are subject to the provisions
13    of the FDCA and the PHSA, including the FDCA’s adulteration, misbranding, and
14    premarket approval requirements. 21 C.F.R. § 1271.20.
15          Because Defendants do not manufacture the CSCTC products in a manner that
16    conforms to CGMP, the CSCTC products are adulterated within the meaning of the
17    FDCA, 21 U.S.C. § 351(a)(2)(B).
18          The CSCTC products are misbranded within the meaning of the FDCA, 21 U.S.C.
19    § 352(f)(1), because they are drugs and their labeling fails to bear adequate directions for
20    use, and because they are not exempt from the requirements of 21 U.S.C. § 352(f)(1).
21          The CSCTC products are misbranded within the meaning of the FDCA, 21 U.S.C.
22    § 353(b)(4) because they are prescription drugs and, at times prior to dispensing, their
23    labels fail to bear, at a minimum, the symbol “Rx only.”
24          Defendants’ SVF/Vaccinia product is misbranded within the meaning of the FDCA,
25    21 U.S.C. § 352(j), because it is “dangerous to health when used in the dosage or manner,
26    or with the frequency or duration prescribed, recommended, or suggested in the labeling
27    thereof.”
28          Defendants violate 21 U.S.C. § 331(k) by causing the adulteration of CSCTC
                                                   3
     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 4 of 6 Page ID #:242




1     products within the meaning of 21 U.S.C. § 351(a)(2)(B), while they are held for sale after
2     shipment of one or more of their components in interstate commerce.
3           Defendants violate 21 U.S.C. § 331(k) by causing the misbranding of CSCTC
4     products within the meaning of 21 U.S.C. §§ 352(f)(1), 352(j), and 353(b)(4), while they
5     are held for sale after shipment of one or more of their components in interstate commerce.
6           Defendants CSCTC, Berman, and Lander violate 21 U.S.C. § 331(c) by receiving
7     drugs that are misbranded within the meaning of 21 U.S.C. §§ 352(f)(1) and 353(b)(4) in
8     interstate commerce and delivering or proffering for delivery such drugs for pay or
9     otherwise.
10          Under 21 U.S.C. § 332(a), district courts have jurisdiction to enjoin violations of
11    the FDCA. United States v. Organic Pastures Dairy Co., 708 F. Supp. 2d 1005, 1011
12    (E.D. Cal. 2010). The FDCA’s injunctive power should be exercised in light of its purpose
13    to protect the public health, see United States v. An Article of Drug . . . Bacto-Unidisk, 394
14    U.S. 784, 798 (1969), and is appropriate when the United States establishes that the
15    defendant has violated the applicable statute and that there exists “some cognizable danger
16    of recurrent violation.” United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953); United
17    States v. Rhody Dairy, 812 F. Supp.2d 1239, 1245-46 (W.D. Wash. 2011).
18          The probability of future violations may be inferred from past unlawful conduct.
19    See United States v. Laerdal Mfg. Corp., 73 F.3d 852, 857 (9th Cir. 1995) (citing S.E.C.
20    v. Koracorp Indus., Inc., 575 F.2d 692, 698 (9th Cir. 1978)); United States v. Odessa
21    Union Warehouse Coop, 833 F.2d 172, 176 (9th Cir. 1987); Organic Pastures, 708 F.
22    Supp. 2d at 1012.
23          Plaintiff, the United States of America, is entitled to judgment as a matter of law
24    because the undisputed evidence shows that Defendants have repeatedly violated (a) 21
25    U.S.C. §§ 331(k) & (c), by causing the adulteration and misbranding of drugs while
26    holding them for sale after shipment of one or more of their components in interstate
27    commerce, and (b) 21 U.S.C. § 331(c), by receiving misbranded drugs in interstate
28    commerce and delivering or proffering for delivery such drugs for pay or otherwise. Based
                                                    4
     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 5 of 6 Page ID #:243




1     on these undisputed, repeated violations, there is a reasonable expectation that Defendants
2     will continue to violate the FDCA in the future if not enjoined.
3           IT IS THEREFORE FURTHER ORDERED THAT Plaintiff’s request for
4     permanent injunctive relief is GRANTED against Defendants California Stem Cell
5     Treatment Center, Inc., Cell Surgical Network Corporation, Elliot B. Lander, M.D., and
6     Mark Berman, M.D. The Court’s order of permanent injunction will be entered separately.
7           IT IS FURTHER ORDERED THAT this case is CLOSED for administrative
8     purposes. All hearings are CANCELLED; all deadlines are VACATED; and all other
9     pending motions, if any, are DENIED AS MOOT.
10    //
11    //
12    //
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
     Case 5:18-cv-01005-JGB-KK Document 45-1 Filed 07/08/19 Page 6 of 6 Page ID #:244




1           SO ORDERED:
2
3           Dated this _____ day of _______________, 2019.
4
5
                                               ________________________________
6                                              Hon. Jesus G. Bernal
                                               UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
